Bussell, C. J.,
dissenting. Under the statement of facts in this case I can not concur in the judgment of the majority. In 1920 the General Assembly passed an act to regulate the business of loaning money in sums of $300 or less. Acts 1920, p. 215. The caption is: “An act to license and regulate the business of making loans in sums of $300 or less, secured or unsecured, at a greater rate of interest than eight (8) per centum per annum, prescribing the rate of interest and charge therefor, and penalties for the violation thereof; regulating the assignment of wages or salaries, earned or to be earned, when taken as security for any such loan, and for other purposes.” Section 13 of this act legalizes loans of sums of money under $300 at a rate not to exceed three and one-half per cent, per month. Sections 16 and 20 of the act refer especially to salary assignments. Not only in the caption but throughout the entire act assignments of salaries or wages are treated, inferentially at least, as loans; and certainly, unless the provisions of the act referred to are complied with and obeyed, great miseries would result to a large class of our population, by reason of these so-called salary assignments. The petition alleges facts which show that the most exorbitant interest is extorted under the guise of salary purchases, and that the form of the contract is only a cover for usury. Usury is contrary to the public policy of this State. The State bank examiner is a public official of this State; and *946under section 1' of the act of 1920 no one can lend money or charge or contract or receive a greater rate of interest than eight per cent, per annum, without first obtaining a license' from the State bank examiner, called the “licensing official.” By section 3 of the same act it is provided that any person desiring to lend money at a rate higher than eight per cent, per annum shall not only obtain a license, but he must give bond in the sum of $1000, with security to be approved by the licensing official, payable to the State of Georgia, and conditioned that the obligor will conform to and abide every provision of the act. Section 5 provides that if at any time the bond shall appear to be insecure or doubtful, the obligor must within ten days give an additional bond of not more than $1000. The licensing official, by the terms of section 6 of the act, has power to revoke these licenses. By the provisions of section 10 the licensing official is given full supervision of the business of any person, firm, or corporation who under any guise, device, or contrivance whatever, is lending money in excess of eight per cent, per annum, with the right, either personally or by any person designated by him, at any time and as often as he may desire, to investigate the loans and business of such person, whether a licensee or not, with “free access to the office or place of business, books, papers, records, safes, and vaults of all such persons, copartnerships, and corporations; he shall also have authority to examine under oath all persons whomsoever whose testimony he may require, relative to such loans or business.” As I construe the act of 1920, to the State bank examiner is delegated the power of the State, as its express agent, to do whatever may be necessary to enforce the provisions of the act. To view it in any other light, the State is entirely impotent to check or prevent the evils at which the act is aimed, and the passage of the act becomes useless.
What is the object of the act? To establish a lawful rate of interest for loans made to a large class of people who may not otherwise be able to borrow money in time of necessity, on account of the great hazard involved in the collection of the debt, and yet to protect this unfortunate class of borrowers from the extortion of even much higher rates. The lenders who are legalized and licensed are required to pay $100 per annum as a license tax, and to give bond of $1000, and the fees are used to *947cover tbe expense of the State’s supervision and superintendence in order that the public might be protected. Certainly the State did not intend that merely by adopting one particular form of loan, that is, the usual form of extortion known as salary assignments, to free this lender from all licenses, turn him loose upon the public without bond and without any supervision. The fact that regulation of the assignment of wages and salaries is included both in the caption and in the act indicates the intention of the General Assembly upon that point. If an assignment of wages can in any case be assumed to be a mere cover for a higher rate of interest than that prescribed by law, then the provisions of section 1 of the act require that such lender can not do business in this State without having first obtained the license prescribed. In my judgment there can be but one opinion as to the purpose of the General Assembly in the passage of the act of 1920, supra. By this act the State declared that any person who might lend money at a higher rate of interest than eight per cent, per annum should be placed under surveillance and investigation, and that the State in any event would see to it that no person should charge more than three and one half per centum per month for the use of money, no matter what might be the form of the contract. I can not agree that this case is in anywise similar in principle to Bentley v. State Board of Medical Examiners, 152 Ga. 836 (supra). There the court correctly held that the State Board of Medical Examiners could not enjoin Bentley from illegally practicing medicine, or cancel his medical diploma upon the ground that it was a forgery, because not only was the power to file a suit for this purpose not expressly conferred, but that such power was not reasonably necessary to execute the express powers conferred upon the medical board. In that case counsel for the plaintiff argued that the words “to protect the people from illegal and unqualified practitioners of medicine and surgery” were an express grant of authority to file the suit; but, as said by this court, “The above language 'appears only in the caption of the above-recited acts,” and the court held that this implication of authority was negatived by the terms of the act, because the board “shall possess and exercise only the powers prescribed and conferred upon it therein.” Furthermore, we held in Bentley's case, that as section 14 of the *948act of August 20, 1918, conferred a specific remedy for expunging the name of a physician from the records in the office of any clerk of court in this State, the power to proceed in equity for the same purpose was excluded. “This section manifests the legislative intent to give to the board a specific remedy in such case, and thus to exclude any other remedy. The method of procedure provided by this section is exclusive.” Furthermore, in Bentley’s case it was pointed out that to practice medicine without a license is a misdemeanor, and that this prescribed another means of protecting the people of the State from illegal and unqualified practitioners of medicine. As to the case at bar, it is true that there is a provision in section 18 of the act of 1920 prescribing punishment as for a misdemeanor against-lenders licensed and bonded and authorized to charge three and one half per cent, per month; but there is no provision affixing a criminal penalty against a lender who may use the device of a purported assignment of wages, though he may charge twenty per cent, per month, and not take out or pay for any license.
It is my opinion that it is one of the duties of the banking department of the State to proceed by any appropriate civil remedy to enforce the act of 1920, not only for the reason that the issuance of licenses at a cost of $100 per year is a great injustice to those who are licensed unless their business is protected from unfair competition on the part of those who neither pay licenses nor give bonds, but it is far more important that the wise purpose of the General Assembly in the passage of the act be made effective in the only way, so far as I can see, that it can be made effective. In Bentley’s case, supra, there was an effort on the part of the board of medical examiners to cancel the license of a physician in equity, when the board already had specific power and a specific means by which the same result could be accomplished; and this court very properly held that the specific remedy provided by law must be used, because equity never has jurisdiction where there is a plain legal remedy. In the case at bar the same rule applied in the Bentley case would be applicable if a case were presented in which the State banking authorities were attempting to deal with one of the lenders licensed under the provisions of the act of 1920, supra. But such is not the case in the record now before us. The State *949superintendent of banks is not attempting to take the license from any licensed lender; he is not seeking, as to licensed lenders, to enforce any of the provisions of the act of 1920. The ease at bar presents an instance which is the converse of the proposition presented in the Bentley case, supra. The superintendent of banks is asking a court of equity to deal with the practices of the defendants named, as a part of an illegal and corrupt system which is an intolerable nuisance because it works hurt, injury, and damage to innumerable members of the public. Against this situation there is no remedy at law of which I am aware. Certainly there is none in the act of 1920, supra, and in this respect it differs altogether from the act creating the board of medical examiners referred to in the Bentley case. Even the criminal procedure provided in the act governing loans of $300 or less (Acts 1920, p. 215) refers only to those who may obtain licenses and qualify under the provisions of the act. If in fact equity is designed to provide relief where the law by reason of its universality is deficient, then it seems to me that the State superintendent of banks properly asked for equitable relief, and that it was error to decline to afford that relief in an intolerable situation merely because a specific remedy had not been provided. Our Code provides that for every wrong there is a remedy, and that if there be none the court shall mould a judgment which will afford appropriate relief. Even if there was a penal statute denouncing usury as a crime, under the facts stated in the petition of the superintendent of banks equity would interfere. Dean v. State, 151 Ga. 371 (supra).